Citation Nr: 0421034	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for status post 
tympanomastoidectomy and left radical mastoidectomy with 
history of otitis media.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
denial of entitlement to service connection for a stomach 
condition and a skin condition as the result of exposure to 
the herbicide Agent Orange, the Board will remand for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the June 2002 VA examinations for audiology and ear 
disease do not provide an adequate basis upon which to 
adjudicate the veteran's claims.  The reports do not reflect 
that the examiners reviewed the entire claims file, to 
include the veteran's service medical records.  Moreover, VA 
examinations have not been proffered the veteran for his 
other claimed disabilities, despite the fact that VA 
treatment records show diagnoses of chronic back pain and 
rheumatoid arthritis, for which medication has been 
prescribed, and PTSD.  

Second, the veteran stated in his August 2002 notice of 
disagreement that he has been found totally disabled and is 
getting disability benefits from the Social Security 
Administration (SSA).  These records have not been obtained.

The Board thus finds it would be helpful to proffer the 
veteran current examinations-to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature and extent of the veteran's service connection 
hearing and ear disabilities, and the nature, extent, and 
etiology of his claimed back condition and PTSD, in totality.  
See 38 C.F.R. § 3.159(c)(4) (2003).

Third, the RO has not requested verification of the veteran's 
stressors.  Available service personnel records reflect that 
he served as a wheeled vehicle mechanic (MOS 63B20) with 
Battery D, 6/56 Artillery in Vietnam from May 1967 to 
February 1968, when he was medevac'd out of country.  These 
records further show participation in several campaigns.  The 
veteran's averred stressors are consistent with conditions 
generally found in combat.

Finally, as noted above, in the introduction, the veteran's 
August 2002 notice of disagreement specifically identified 
the issues of service connection for a stomach condition and 
a skin condition as the result of exposure to the herbicide 
Agent Orange.  Both of these issues were included in the 
veteran's March 2002 claim for benefits.  Yet, the RO has not 
had an opportunity to issue a statement of the case 
addressing these issues.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand these issues to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for a 
back condition and PTSD, and for 
compensable evaluations for his service-
connected hearing and ear disabilities; 
(3) about the information and evidence 
that VA will seek to provide; (4) about 
the information and evidence the 
appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his claimed back condition and PTSD, and 
his service-connected hearing and ear 
disabilities..  The RO should procure 
duly executed authorization for the 
release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
and service connected disabilities.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records for treatment accorded the 
veteran at VAMCs in Memphis, Tennessee, 
Jackson, Mississippi, North Little Rock, 
Arkansas, and Phoenix, Arizona, from the 
date of his discharge from active service 
in 1969 to the present.  The appellant 
should be specifically informed as to 
what portion of the evidence identified 
that he is required/expected to submit, 
and which portion of the evidence 
identified that the VA would attempt to 
obtain in order to assist him in 
substantiating his claim, per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio, supra; 
Charles, supra

4.  The RO should verify whether or not 
the veteran is receiving disability 
benefits from the Social Security 
Administration (SSA).  If he is receiving 
disability benefits from SSA, the RO 
should request a copy of the decision 
awarding disability benefits to the 
veteran and copies of any and all medical 
evidence upon which the decision was 
based.

5.  The RO should obtain any additional 
service medical records from the 
veteran's period of active service.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.  In particular, 
the RO should request copies of the 
citations of any and all awards presented 
to the veteran.  The RO is requested 
specifically to confirm the presentation 
of the Combat Infantryman Badge to the 
veteran.

6.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

7.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.

8.  The RO should further advise the 
veteran that he may submit buddy 
statements attesting to the veracity of 
his claimed stressors.

9.  Whether or not the veteran responds 
to the request to further identify his 
stressors, the RO should request the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should identify the following 
incidents:

?	Exposure to general combat 
conditions, including enemy 
attacks from May 1967 to February 
1968 while assigned to Battery D, 
6/56th Artillery in Vietnam.
?	Assignment to civil affairs duty 
in Vietnam from May 1967 to 
February 1968.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment; copies of the veteran's 
September 2001 stressor statement and 
March 2003 hearing testimony, and any 
further statements the RO receives 
pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature and 
extent of his service-connected hearing 
and ear disabilities, and the nature, 
extent, and etiology of his claimed back 
condition and PTSD.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected hearing and 
ear disabilities, and the nature, 
extent, and etiology of his claimed 
back condition and PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected hearing and ear 
disabilities, and the nature, 
extent, and etiology of his claimed 
back condition and PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all pathology manifested 
by his service-connected hearing and 
ear disabilities, and the nature, 
extent, and etiology of his claimed 
back condition and PTSD.
?	Provide an opinion as to the date of 
onset and etiology for any back 
condition and psychiatric 
disability, to including PTSD.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
diagnosed back disability, to 
include arthritis, is the 
result of the veteran's active 
service?
2.	Is it as likely as not that any 
diagnosed psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service?

11.  The RO should also issue a statement 
of the case regarding the issues of 
entitlement to service connection for a 
stomach condition and a skin condition as 
the result of exposure to the herbicide 
Agent Orange.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claims reviewed by the Board.  

12.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a back disability and 
PTSD, and for compensable evaluations for 
his service-connected status post right 
tympanomastoidectomy and left radical 
mastoidectomy with history of otitis 
media, and bilateral hearing loss.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




